Case 1:18-cv-00930-JTN-ESC ECF No. 36-4 filed 05/21/19 PageID.207 Page 1 of 6




                    JOINT EXHIBIT #4
Case 1:18-cv-00930-JTN-ESC ECF No. 36-4 filed 05/21/19 PageID.208 Page 2 of 6




                                                                Joint Exhibit 004
Case 1:18-cv-00930-JTN-ESC ECF No. 36-4 filed 05/21/19 PageID.209 Page 3 of 6




                                                                Joint Exhibit 005
Case 1:18-cv-00930-JTN-ESC ECF No. 36-4 filed 05/21/19 PageID.210 Page 4 of 6




                                                                Joint Exhibit 006
Case 1:18-cv-00930-JTN-ESC ECF No. 36-4 filed 05/21/19 PageID.211 Page 5 of 6




                                                                Joint Exhibit 007
Case 1:18-cv-00930-JTN-ESC ECF No. 36-4 filed 05/21/19 PageID.212 Page 6 of 6




                                                                Joint Exhibit 008
